             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION


RALPH BENNING,


      Plaintiff,                       *
                                       *


                                       *              CV 602-139
                                       *


THE STATE OF GEORGIA; THE
GEORGIA DEPARTMENT OF
CORRECTIONS; JAMES E. DONALD,
in his official capacity as
Commissioner of the Georgia
Department of Corrections,

      Defendants.



                                    ORDER




      Pending before the Court are Plaintiff's motions to reinstate

this case.    {Docs. 126, 129.)       For the reasons stated below, the

Court finds it lacks jurisdiction over this matter and DENIES

WITHOUT PREJUDICE Plaintiff's motions to reinstate.




                               I.   Background

      In this case, originally filed in 2002, Plaintiff challenged

the conditions of his incarceration.         Plaintiff sought to remedy

the   limitation    of   his   religious   exercise   under    the   prison's

policies on food and dress.         (See generally Compl., Doc. 2.)      The

case was resolved by a Stipulation of Voluntary Dismissal Without

Prejudice filed on November 13, 2006.        (Doc. 124.)      That dismissal
was made pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii),

was signed by all parties remaining in the case, and specified the

dismissal was without prejudice.               The Court entered an Order on

November 20, 2006, stating: ''Upon the parties Joint Stipulation of

Voluntary      Dismissal    Without     Prejudice . . . this            case    is   now

CLOSED."      (Doc. 125.)

       Prior    to    the   dismissal,        the   parties    were       engaged     in

negotiations        regarding     Plaintiff's       access    to    a    kosher      diet

demanded by his religious beliefs.              (See Docs. 118, 122.)            During

that time, the Georgia Department of Corrections ("GDOC") adopted

a new policy that created a vegan style diet program, which

Plaintiff was evaluating to ensure compliance with his religious

beliefs.      (Doc. 118.)       The filing of the Stipulation of Voluntary

Dismissal Without Prejudice followed shortly thereafter, giving

rise   to     the   inference    that   the   parties   reached         an agreement.

Nothing in the record, however, affirms that inference one way or

the other.


       Now,     Plaintiff    moves      to    reinstate      this       case    because

Defendants are allegedly violating a private settlement agreement.

Filed with the motion is a rabbi's declaration stating the GDOC's

religious meal program does not meet kosher standards.                         (Dec. of

Rabbi Y. Weiss, Doc. 126.)              Plaintiff, however, did not file a

copy of the private settlement agreement upon which his claim is
based.^    Finally, Plaintiff contends his efforts to remedy this

violation with Defendants have been ignored and kosher food is not

available to him.




                               II.    Discussion


       Plaintiff    alleges    that       Defendants     breached     a     private

settlement agreement and seeks to reinstate this action to remedy

that   breach.      In   support,    he   cites   a    portion   of   the   Prison

Litigation Reform Act         C'PLRA") that governs private settlement

agreements regarding prison conditions.                In relevant part, the

statute provides:

       Nothing in this section shall preclude parties from
       entering into a private settlement agreement that does
       not comply with the limitations on relief set forth in
       subsection (a), if the terms of that agreement are not
       subject   to   court   enforcement    other   than   the
       reinstatement of the civil proceeding that the agreement
       settled.


18 U.S.C. § 3626(c)(2)(A).       At issue, however, is whether the Court

has jurisdiction to reinstate this action based on a breach of the

private settlement agreement.

       Federal courts are courts of limited jurisdiction, and a

federal court must have jurisdiction over the subject matter before

it can act.        The law presumes that ''a cause lies outside this

limited jurisdiction, and the burden of establishing the contrary



1 For the purposes of this motion, the Court will assume that such an
agreement does exist.
rests upon the party asserting jurisdiction." Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).            Further, a federal

court has an obligation to examine its own jurisdiction at any

stage of the proceeding, even if no party raises jurisdictional

issues.    FW/PBS, Inc. v. City of Dallas, 493 U.S. 215 (1990); Fed.

R. Civ. P. 12(h)(3) (''If a court determines at any time that it

lacks subject-matter         jurisdiction,     the   court must dismiss          the

action.").

     The   Supreme     Court    has    squarely     addressed    this    issue   in

Kokkonen, 511 U.S. 375 (1994).           In that case, the parties reached

a settlement agreement and filed a joint stipulation and order of

dismissal with prejudice under Federal Rule of Civil Procedure

41(a)(1)(ii).       Id. at 376-77.     The district court judge signed the

stipulation and order but did not reserve the court's jurisdiction

to enforce the settlement or reference the settlement in any way.

Id. at 377.         Thereafter,     the respondent moved         to   enforce    the

agreement.     Id.     The Supreme Court described the respondent's

motion    as   "a    claim    for     breach   of    contract,    part    of     the

consideration for which was the dismissal of an earlier federal


suit."    Id. 381.


     The Court went on to find the lower court lacked jurisdiction

to enforce the settlement agreement because the district court had

not reserved jurisdiction or incorporated the settlement agreement

into its dismissal order.           Id. at 381.      Without either of those
two actions on dismissal, ''enforcement of the settlement agreement

is for state court" as a breach of contract claim.                Id. at 382.

Since the decision in Kokkonen, lower courts have applied its

reasoning in the PLRA context to deny motions to reinstate a case

under § 3626.      See, e.g.. Hazelton v. Wrenn, 2013 WL 1953354, at

*2 (D.N.H. April 10, 2013) (finding a lack of jurisdiction to

reinstate case where the plaintiff alleged breach of a private

settlement     agreement   because         the   court   did     not   reserve

jurisdiction to enforce it or reference the settlement in its

dismissal order).

       Here, the parties' stipulation of dismissal did not include

the terms of the private settlement agreement, nor did it include

any provision allowing the court to enforce the terms of                      the

settlement    or   reinstate    the    matter.       Although,    unlike      the

dismissals in Kokkonen and Hazelton, the dismissal in this case

was without prejudice,      the Supreme Court did not rely on the

distinction between dismissal with or without prejudice in finding

a lack of jurisdiction to enforce a settlement.                 Kokkonen, 511

U.S.   at   381-82.    Instead,      the   Court   emphasized    the   need   to

incorporate the settlement agreement into the dismissal to retain

jurisdiction, whether that dismissal came under Rule 41(a)(1)(ii)

or under Rule 41(a)(2).        Id.    Because the dismissal in this case

did not incorporate the private settlement agreement or retain
jurisdiction,        this    Court       lacks    jurisdiction        to   reinstate

Plaintiff's case.


       While Plaintiff cannot enforce the settlement agreement in

this Court, he is not without a remedy.                   If the terms of the

settlement are breached, relief is appropriate via a breach of

contract      action   in   state    court.        Kokkonen,   511     U.S.    at   382

C[E]nforcement         of   the   settlement      agreement    is    for   the   state

courts."); see also 18 U.S.C. § 3626(c)(2)(B) (''Nothing in this

section shall preclude any party claiming that a private settlement

agreement has been breached from seeking in State court any remedy

available under State law.")              Further, because the dismissal in

this case was without prejudice. Plaintiff may also be able to

file    a    new   action   in state      or   federal   court      alleging     prison

officials are violating his rights.




                                  III.    Conclusion


       For    the   above   reasons.      Plaintiff's    motions      to   reinstate

(docs. 126, 129) are DENIED WITHOUT PREJUDICE.

       ORDER ENTERED at Augusta, Georgia, this                       day of October,

2018.




                                                                     CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT
                                                      3RN DISTRICT OF GEORGIA
